Citation Nr: 1104520	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for left hand pain. 

3.  Entitlement to service connection for left shoulder pain. 

4.  Entitlement to service connection for an eye disorder. 

5.  Entitlement to service connection for allergic rhinitis. 

6.  Entitlement to service connection for residuals of 
spontaneous pneumothorax. 

7.  Entitlement to service connection for sleep apnea. 

8.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



9.  Entitlement to an initial rating in excess of 10 percent for 
retropatellar pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 
1984, from September 1990 to May 1991, and from February 2003 to 
August 2003.  H served in Southwest Asia from November 6, 1990 to 
April 16, 1991.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By a rating action in December 2004, the RO 
denied service connection for a rash, service connection for 
retropatellar pain syndrome of the right knee, service connection 
for joint pain in the left shoulder, service connection for PTSD, 
service connection for an eye disorder, service connection for 
seasonal allergic rhinitis, and service connection for status 
post right thoracotomy.  Subsequently, in December 2005, the RO 
granted service connection for retropatellar pain syndrome of the 
right knee, evaluated as 10 percent, effective August 6, 2003.  
By a rating action in November 2009, the RO denied a claim for 
service connection for sleep apnea.  The Veteran perfected timely 
appeals to the above rating decisions.  

On November 2, 2010, the Veteran offered testimony at a hearing 
before the undersigned, sitting at the RO.  A transcript of that 
hearing has been associated with the claims folder.  At the 
hearing, the Veteran submitted additional evidence for which he 
has provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2010).  

The issues of entitlement to service connection for allergic 
rhinitis, residuals of spontaneous pneumothorax, an eye disorder, 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf War.  

2.  There is no competent evidence of a present skin rash.  

3.  The Veteran does not have a left hand disorder.  

4.  The Veteran's left shoulder disability has been attributed to 
diagnosed chronic tendonitis, which was not present in service 
and is not etiologically related to service.  

5.  The Veteran has been diagnosed as having obstructive sleep 
apnea and his complaints of sleep problems have been attributed 
to this condition.  

6.  The preponderance of the evidence shows the Veteran did not 
have obstructive sleep apnea during service, and that the 
condition is unrelated to his service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a skin rash that is the result of 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2010).  

2.  The Veteran does not have a left hand disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  

3.  The Veteran does not have a left shoulder disorder that is 
the result of disease or injury incurred in or aggravated during 
active military service  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).  

4.  A sleep disorder, claimed as obstructive sleep apnea, was not 
incurred in or aggravated by service; nor is it shown to be due 
to undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 
U.S.C.A. §§ 3.102, 3.159, 3.303, 3.317 (2010).  

5.  The criteria for an initial rating in excess of 10 percent 
for retropatellar pain syndrome, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5014, 5257, 5260, 5261 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in April 2004, July 2004, October 2004 and November 2004 
from the RO to the Veteran which were issued prior to the RO 
decisions in December 2004 and December 2005.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The Board finds that the content of the 
above-noted letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  The Board notes that a review of the Veteran's service 
records contains no evidence any skin rash or left shoulder 
disorder; and, the Veteran has provided no information regarding 
the etiology of those disorders.  Therefore, it is not necessary 
for VA to schedule the Veteran for an examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran served on active duty from 
October 1979 to April 1984, from September 1990 to May 1991, and 
from February 2003 to August 2003.  The Veteran's DD Form 214 
indicates that he was awarded the National Defense Service Medal, 
the Kuwait Liberation Medal, and the Southwest Asia Service 
Medal.  The service treatment reports are completely silent with 
respect to any complaints, findings or diagnoses of a skin rash 
or a left shoulder disorder.  The STRs show that the Veteran was 
seen in August 1983 with complaints of jamming his left hand and 
fingers while playing football.  It was noted that the left hand 
was slightly swollen and tender to palpation.  The assessment was 
possible fracture.  The records contain no references to sleep 
apnea or any other sleeping disorder.

The Veteran's claim for service connection for the claimed 
disabilities (VA Form 21-526) was received in September 2003.  In 
conjunction with his claim, the Veteran was afforded a VA 
compensation examination in October 2003.  The Veteran reported 
that he had noticed itching on and off in the left axillary area 
without any history of a rash.  He thought that it might be a 
discoloration in that area; otherwise, he denied any history of 
dermatitis in that region.  There is no history of treatment for 
skin problems.  He does not use any medications for the itching 
of the left axillary area, and he had no history of any systemic 
condition.  The Veteran reported a history of having bumped his 
right knee and lateral fell while he was in Georgia in February 
2003.  He stated that he was not receiving any kind of treatment 
for the right knee injury or any kind of physical therapy.  The 
Veteran did report that he notices some aching in the right knee, 
usually in the morning and he notices some aching with prolonged 
sitting and prolonged standing.  Otherwise, he denied any 
significant pain or swelling.  He stated that the knee pops when 
he tries to flex it.  He also reported giving away of the right 
knee.  The Veteran reported a history of injuring his left hand 
while playing flag football.  He reported that he jammed the left 
middle and ring fingers.  He reported that he had received 
treatment for the left hand; he reported that he occasionally 
notices pain in these two fingers.  He gives no history of 
swelling.  The Veteran described occasional left shoulder joint 
pain when he raises it above the level of the head.  He reported 
that he initially noticed the left shoulder pain in 1996 in 
Panama without any history of injury.  He went on sick call for 
this shoulder problem but has not received any treatment.  He 
denied any other joint pain at this time or in the past.  No 
arthralgia or arthritis was reported.  The pertinent diagnoses 
were retropatellar pain syndrome, right knee, with mild 
functional loss due to pain at the present time; past history of 
injury to the left hand, left middle and ring fingers jammed 
during flag football, normal examination at the present time, 
with slight abduction pain.  

In September 2004, the Veteran was admitted to a private hospital 
with a diagnosis of torn meniscus of the right knee.  
In a memorandum dated in November 2004, the RO determined that 
the Veteran's service treatment records are unavailable for 
review.  It was noted that a negative response was received from 
the National Personnel Records Center (NPRC) stating the DPRIS is 
negative for images for the Veteran.  The memorandum also noted 
that letters were sent to the National Guard Unit and to Maxwell 
AFB hospital for the Veteran's service treatment records.  It was 
further noted that the RO called the Retired Archives branch of 
the Alabama Army National Guard for assistance in obtaining the 
Veteran's service treatment records.  

The Veteran was afforded another VA examination in December 2008.  
At that time, the Veteran indicated that he had arthroscopic 
surgery performed on his right knee in 2005, at which time a 
portion of a torn cartilage was removed.  The Veteran noted that 
he had no limitation in his ability to walk.  The Veteran 
reported intermitted sharp and constant aching pain in his right 
knee associated with popping.  He reported flare-ups three to 
four times a week which last one to two hours.  He noted that the 
pain is aggravated by running, prolonged standing and getting up 
after prolonged sitting.  The Veteran also reported occasional 
locking up of the knee.  He does not require any assistive aids.  
It was noted that the Veteran has been employed as a police 
officer since his discharge from service in August 2003.  

On examination, it was observed that the Veteran walked without a 
limp and did not appear to be in pain.  Range of motion in the 
right knee was 0 degrees of extension to 135 degrees of flexion.  
After repetitive use, there was no increased loss of motion due 
to pain, fatigue, weakness, lack of endurance or incoordination.  
There was no joint line tenderness or joint swelling.  There was 
no increased heat or redness.  McMurray's sign was negative.  
There were three 1-cm arthroscopic scars, well-healed and 
nontender.  There was minimal crepitus noted on active motion of 
the knee.  There was no patellofemoral discomfort on 
patellofemoral pressure.  X-ray study of the right knee was 
negative for any bone, joint or soft tissue abnormality.  The 
pertinent diagnosis was status post arthroscopic surgery for torn 
meniscus, right knee.  The examiner stated that the Veteran is 
experiencing a mild to moderate disability from his right knee 
disorder.  

Received in January 2009 were VA outpatient treatment reports 
dated from September 2003 to January 2009.  These records show 
that the Veteran received ongoing clinical evaluation for right 
knee pain and joint pain in the left shoulder.  During a physical 
consultation, dated in July 2006, the Veteran complained of 
shoulder pain for the last three years; he stated that it started 
while he was in the service.  He noted that the pain comes with 
certain movements of the shoulder, especially with internal 
rotation of the shoulder and also abduction.  The impression was 
left shoulder pain, probably form the chronic tendonitis; and 
tendonitis, versus partial rotator cuff tear.  During a clinical 
evaluation in November 2007, the Veteran complained of pain, 
swelling, locking and giving away.  Examination revealed 
tenderness at supero-lateral corner of the patella.  Range of 
motion was from 0 degrees to 120 degrees.  The impression was 
right knee pain, arthroscopy.  

Received in October 2009 was the report of a polysomnography 
study, dated in February 2008, which reflect an assessment of 
obstructive sleep apnea.  

In May 2010, another Formal Finding in the Unavailability of 
Service Treatment Records was included in the claims file.  This 
documented the efforts made since 2003 to obtain the Veteran's 
complete service treatment records.  The most recent attempt had 
included a request to the Veteran for the name and address of his 
National Guard unit; this unit was contacted on March 17, 2010.   
On March 22, 2010, the Veteran's unit contacted the RO via 
telephone and informed the RO that they could not produce any of 
the Veteran's records because the Veteran had told them not to 
release his records to VA. 

At his personal hearing in November 2010, the Veteran indicated 
that he was attached to the maintenance unit; they provided 
support to the people heading north.  The Veteran stated that 
they were at the fuel points.  They went through Death Valley; 
they saw many dead soldiers, and witnessed kids who were burned 
by oil fires and explosives.  The Veteran related that his skin 
condition consists of an itch, not really a rash; he stated that 
he developed the itch while stationed in Jordan.  The Veteran 
noted that the itch was related to sweating under the left 
armpit; he stated that the itch comes and goes.  The Veteran also 
testified that he injured his left hand when he jammed his 
fingers in service; he has had continuous pain, swelling and 
stiffness of the two middle fingers.  The Veteran indicated that 
he injured his left shoulder while playing basketball in 1991; he 
stated that he has had ongoing problems with his left shoulder.  
The Veteran also reported ongoing problems with his right knee.  


III.  Legal analysis-Service Connection.

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131. To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Under 38 U.S.C.A. § 1117, VA disability compensation is also 
available to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest during service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or, to a degree of 10 percent or 
more not later than December 31, 2011, and by history, physical, 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117(a) (1); 38 C.F.R. 
§ 3.317(a) (2).  The term "qualifying chronic disability" refers 
to a chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms, such as fibromyalgia, 
chronic fatigue syndrome, and irritable bowel syndrome; and (3) 
any diagnosed illness that the Secretary determines by regulation 
to be service-connected.  38 U.S.C.A. § 1117(a) (2); 38 C.F.R. 
§ 3.317(a) (2) (i).  Signs or symptoms that may be manifestations 
of an undiagnosed illness or a medically unexplained chronic 
multi-symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).  

In the event that a regulatory presumption of service connection 
for a given disability does not apply, the claim nonetheless must 
be considered to determine whether service connection can be 
established on another basis.  Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  See also Robinson v. Mansfield, 21 
Vet. App. 545 (2008) (clarifying that VA is not required to raise 
sua sponte all possible theories of entitlement, but to consider 
only those bases reasonably raised either by the claimant, or the 
evidence of record).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board recognizes that the Court has held that the presence of a 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005). Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A. Skin Rash.

The threshold question that must be addressed here (as with any 
claim seeking service connection) is whether the Veteran actually 
has [or at any time during the appeal period is shown to have 
had) the disability for which service connection is sought, 
specifically a chronic disability manifested by skin rashes 
and/or hives. In the absence of proof of a present disability, 
there is no valid claim of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran was 
specifically advised that to establish service connection for a 
claimed disability, as a threshold requirement, he must show he 
actually has the disability.  

In this regard, the Board notes that the STRs do not reflect any 
findings of a skin rash.  Moreover, the post service treatment 
reports are completely negative for any clinical findings of a 
skin rash.  On the occasion of a VA examination in October 2003, 
the examiner stated that there was no history of treatment for 
skin problems.  The Veteran does not use any medications for the 
claimed itching of the left axillary area.  On examination, there 
were no skin lesions or deformities.  No diagnosis of a skin rash 
was noted.  

Based upon the foregoing, the record does not corroborate that 
the Veteran has a present disability manifested by a skin rash.  
Given the consistent absence of an appearance of a rash on 
examination, the preponderance of the evidence weighs heavily 
against the likelihood that such condition is present.  The 
Board's inquiry is constrained by the evidence before it.  
Provided there was competent evidence of a dermatological 
condition on file, either from VA or private treatment providers, 
then there would be objective support for this claim. Without 
evidence of a current disability, the claim for service 
connection for a skin rash must be denied, to include as due to 
an undiagnosed illness.

B.  Left hand pain.

The threshold matter that must be addressed here (as with any 
claim seeking service connection, whether direct or secondary) is 
whether the Veteran has the disability for which service 
connection is sought.  After review of the pertinent evidence of 
record, the Board finds that the competent evidence of record 
does not establish a current diagnosis of a left hand disorder.  
The STRs show that the Veteran was treated for a possible 
fracture of the left hand in August 1983, which was ruled out by 
x-ray.  However, the record is devoid of any competent evidence 
indicating or suggesting that the Veteran has or has had a 
diagnosed left hand disability.  VA treatment records document 
that the Veteran complained of joint pain.  However, these 
complaints do not in and of themselves reflect diagnoses of a 
left hand disorder, and more significantly, no diagnosis was 
provided by any clinician evaluating the Veteran's complaints.  
In fact, following the VA examination in October 2003, the VA 
examiner noted that the Veteran had a past history of injury to 
the left hand; however, he had a normal examination at the 
present time.  Moreover, the Veteran has not submitted any 
competent evidence supporting the claim that he has a left hand 
disability, nor has he identified any provider whose records 
might show such disability.  His own lay assertions that he has 
such disability are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Without competent medical evidence confirming that the Veteran 
has a current diagnosis of a left hand disorder, or has 
manifested such condition since service, and linking this 
diagnosis to his military service, he has no valid claim.  See, 
e.g., Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).  See also Mercado- Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must establish 
that he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service."  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).)  Thus, service connection for a left hand disability 
must be denied.  

The only evidence in support of the Veteran's claim is his own 
statement.  The Veteran can attest to factual matters of which he 
has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, as a layman, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).

With no competent evidence that the Veteran has a left hand 
disability, the threshold legal requirement for establishing 
service connection is not met.  In the absence of proof of a 
present disability, there is no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (stating a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
the veteran's service and the disability).  The benefit-of-the-
doubt doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claim of service 
connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



C. Left shoulder pain.

The Veteran claims that he has had joint pain, particularly in 
the left shoulder, since service.  

The Board initially notes that the Veteran's service treatment 
records reveal no complaints of, or treatment for, a left 
shoulder disorder.  Post service medical records show that the 
Veteran received treatment for joint pain and he was diagnosed 
with left shoulder pain probably from chronic tendonitis.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for a left shoulder disorder on either a direct basis 
or under the presumptive provisions relating to Persian Gulf 
claims.  Initially, to whatever extent the Veteran has at any 
point suffered from a left shoulder disability, it has been 
ascribed to a diagnosis-chronic tendonitis-which precludes 
service connection under the statutes and regulations that govern 
claims based upon service in the Persian Gulf, which require an 
undiagnosed illness.  The Veteran's service treatment records do 
not show that the Veteran complained of or was treated for a 
chronic disability manifested by left shoulder pain.  More 
significantly, none of the Veteran's medical providers related 
his left shoulder disability to his military service, including 
his service in Southwest Asia.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation").  

Here, there is nothing in the claims file, other than the 
Veteran's own contentions, that would tend to establish that his 
current left shoulder disability is related to his active 
military service.  As a lay person, the Veteran's statements on 
such matters do not constitute competent medical evidence.  He is 
not competent to give a medical opinion on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.).  
Consequently, there is no competent evidence of a nexus between 
the Veteran's left shoulder disability and his period of active 
duty service.  The medical evidence of record is against finding 
a basis to grant service connection for left shoulder disability.  

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
Veteran's service connection claim.  For all the foregoing 
reasons, the Veteran's claims for service connection for a left 
shoulder disability must be denied.  


D.  Sleep problems/sleep apnea.

The Veteran claims that his sleep problems are due to an 
undiagnosed illness, which manifested after his return from the 
Persian Gulf.  In order for a disability to be awarded service 
connection under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a), the disorders may not be attributable to a known 
diagnosis.  

Here, the Board notes the Veteran's complaints of sleep problems 
have been attributed to a diagnosis of obstructive sleep apnea.  
As this is a known clinical diagnosis, service connection is not 
warranted based on having an undiagnosed illness.  This does not 
preclude consideration of the Veteran's claim on a direct 
causation basis.  

While the record shows the Veteran has been diagnosed with sleep 
apnea, the preponderance of the evidence is against a finding 
that it is related to the Veteran's active duty.  

The Veteran's service treatment records are completely silent 
with respect to any complaints or findings of a sleep disorder.  
Post service treatment records do not show any findings of 
obstructive sleep apnea until November 2007; moreover, there is 
no competent evidence that links it to service.  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of sleep apnea diagnosed during service.  It 
was not until November 2007 that he was diagnosed with OSA; 
however, the record does not contain any medical evidence linking 
sleep apnea to service.  Though the Veteran contends that he 
currently has sleep apnea that is related to his military 
service, there is no medical evidence on file supporting the 
Veteran's assertions and his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the Board's judgment, the disorder in question, which was 
diagnosed on the basis of clinical and laboratory examinations, 
is not the type of disability that can be diagnosed by a layman.  
Jandreau, supra.  Thus, while the Veteran is competent to report 
sleep problems, he does not have medical expertise to diagnose 
the underlying disability (sleep apnea).  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The statements from the Veteran 
are not competent evidence on the question of medical causation, 
that is, the relationship between the current sleep apnea and his 
military service.  

In this case, a layperson cannot provide a competent opinion 
regarding diagnosis or causation.  For this reason, and because 
the presumption of service connection due to an undiagnosed 
illness is not applicable, service connection for obstructive 
sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131, 38 C.F.R. §§ 3.303, 3.317(a) (1).  Thus, the preponderance 
of the evidence is against the claim and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  


IV.  Legal analysis-Higher Evaluation.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. Part 4 (2010).  38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the entire recorded history, 
and that each disability must be considered from the point of 
view of the Veteran's working or seeking work.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower 
rating is to be assigned.  

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures. It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2010).  The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45 (2010).  After the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010).  

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The right knee disability is currently rated 10 percent under 
Diagnostic Code 5020 (synovitis).  When substantiated by X- ray 
findings either synovitis or osteomalacia is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion for the 
specific joint involved.  

Limitation of motion of the knee is rated under either Diagnostic 
Code 5260 (limitation of flexion) or Diagnostic Code 5261 
(limitation of flexion).  And a separate rating may be assigned 
for each, that is, for limitation of flexion and for limitation 
of extension.  Normal flexion (bending) of the knee is to 140 
degrees and normal extension is to zero (0) degrees (i.e., the 
leg being fully straightened).  38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, flexion of a knee limited to 45 
degrees is 10 percent disabling, flexion limited to 30 degrees is 
20 percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 
percent disabling, extension limited to 15 degrees is 20 percent 
disabling, and extension limited to 20 degrees is 30 percent 
disabling.  

Another potential Diagnostic Code is Diagnostic Code 5257.  Under 
Diagnostic Code 5257, the criteria for a 10 are either slight 
recurrent subluxation or instability.  

Based on the evidence discussed above, the record does not 
support an evaluation in excess of 10 percent for the Veteran's 
right knee disorder.  The Veteran's right knee osteoarthritis is 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  The medical evidence of record shows that limitation 
of flexion has never been less than 110 degrees.  On examination 
in October 2003, flexion in the right knee was 140 degrees.  
There was no evidence of any additional limitation of flexion due 
to pain, fatigue, weakness, lack of endurance, or incoordination 
on repetitive use.  A subsequent VA examination report in 
December 2008 noted a flexion of 135 degrees; the examiner noted 
there was no increased loss of motion due to pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  Clearly, at no time was flexion limited to 30 degrees or 
less.  Therefore, a higher rating based upon limitation of 
flexion is not warranted.   

The Veteran is also not entitled to a higher or separate rating 
based upon limitation of extension.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The medical evidence shows that extension 
has been full on examination since the grant of service 
connection; extension has not been additionally limited in any 
way on repetitive use due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  Therefore, a separate or higher 
rating based upon limitation of extension is not warranted.  

As previously noted, in order to warrant an increased evaluation, 
the impairment must result in the functional equivalent of 
limitation of flexion to 30 degrees.  The evidence has not 
established that flexion has been functionally limited to 30 
degrees or that the right knee has been functionally limited to 
30 degrees.  Rather, the most probative evidence establishes that 
there is pain on motion, but functional use remains greater than 
30 degrees of flexion.  The Veteran retains functional use of 
flexion to at least 110 degrees bilaterally.  While, the Board 
also accepts that the Veteran has pain on motion, neither the 
objective nor subjective evidence reflects that he is 
functionally limited to 30 degrees.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved 
in evaluating and rating disabilities of the joints include: 
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 C.F.R. 
§ 4.45.  The Veteran contended that he suffers from constant pain 
and instability, and that he experiences pain with prolonged 
standing and sitting.  However, the VA examiner stated that the 
joint function on the left was not additionally limited by 
fatigue, weakness, lack of endurance and incoordination.  
Accordingly, any additional limitation of motion is not beyond 
that contemplated by the currently assigned evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca, 8 Vet. App. 
at 206. 

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate. There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level of the right knee and the symptomatology 
associated with this service-connected disability, and provide 
for higher ratings for more severe symptoms. As the disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular rating  is, therefore, adequate. Consequently, referral 
for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Service connection for skin rash, claimed as due to undiagnosed 
illness, is denied.  

Service connection for a left hand disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for sleep apnea is denied.  

A rating in excess of 10 percent for retropatellar pain syndrome, 
right knee, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.

A.  Allergic rhinitis.

The Veteran maintains that he has had problems with his sinuses 
ever since he was on active duty in Saudi Arabia.  

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 5103A 
(d) (West 2002 & Supp. 2010).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case, the service treatment records show that, during his 
redeployment examination following his service in Saudi Arabia, 
in April 1991, the Veteran reported a history of ear, nose and 
throat trouble.  A treatment report dated in February 2000 noted 
a history of sinusitis, always resolved.  In January 2003, it was 
noted that the Veteran presently had an upper respiratory 
infection.  Post-service medical records show that the Veteran 
continued to experience sinus problems.  

At his personal hearing, the Veteran testified that he complained 
about his sinuses while stationed in Jordan, but he did not 
receive any treatment.  He also testified that he has experienced 
problems with his sinuses since his separation from service.  He 
stated that he continues to receive treatment for sinus 
congestion.  

The Veteran also stated that he was treated for sinus problems at 
the Naval Hospital in Pensacola, Florida in 1991.  The RO should 
ensure that these records have been obtained and associated with 
the claims folder, if available.

VA progress notes dated from September 2003 through January 2009 
reflect diagnoses of allergic rhinitis.  In a private medical 
statement, dated in August 2010, Dr. A. G. M. indicated that the 
Veteran has been a patient since December 2000.  He noted that, 
during that time, the Veteran has been treated for sinusitis, 
pharyngitis, bronchitis and pneumothorax.  

At his November 2010 hearing the Veteran reported that he 
developed a sinus problem during service and that he continued to 
have sinus problems since discharge from service.  As noted 
above, the medical evidence indicates that the Veteran has been 
diagnosed with allergic rhinitis and sinusitis.  A VA examination 
with a nexus opinion should be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 C.F.R. § 3.159(c) (4) 
(2010).   

The Board finds that the record does not include a VA medical 
opinion discussing the etiology of the sinusitis specifically 
addressing the Veteran's service in the Persian Gulf as required 
by Duenas v. Principi, 18 Vet. App. 512 (2004).  Based upon the 
above, the Veteran should be afforded a VA examination to 
determine the nature and etiology of his chronic sinusitis.  In 
particular, the VA examiner should be asked to discuss the 
relationship, if any, between the Veteran's disability and his 
military service.  


B.  Residuals of spontaneous pneumothorax.

Concerning the Veteran's claim for residuals of spontaneous 
pneumothorax, he maintains that he developed problems due to 
exposure to smoke fumes while on guard duty in the Persian Gulf.  
The Veteran testified that he was on guard duty when he started 
coughing and suffered a collapsed lung.  He was diagnosed with a 
spontaneous pneumothorax.  The Veteran indicated that he 
continued to experience symptoms after his discharge from 
service; he experiences shortness of breath and trouble 
breathing.   

In July 2001, the Veteran suffered a spontaneous pneumothorax 
(collapsed lung).  He then underwent a right thoracotomy.    

Following separation from active service, a VA examination report 
in October 2003 reported a diagnosis of status post right 
thoracotomy with wedge resection of the right middle lobe; it was 
also noted that pulmonary function tests revealed mild 
obstructive restrictive defects.  In a private medical statement, 
dated in August 2010, Dr. A. G. M. indicated that the Veteran has 
been his patient since December 2000.  He noted that, during that 
time, the Veteran has been treated for bronchitis and 
pneumothorax.  

Although the examiners have diagnosed bronchitis and 
pneumothorax, they did not express whether it was at least as 
likely as not that any respiratory disorder, including residuals 
of pneumothorax or bronchitis, was causally related to active 
service.  Because the Veteran did serve in the Persian Gulf and 
because exposure to smoke fumes and other possible chemicals is 
consistent with that service, the Board finds that an examination 
is needed to ascertain whether any existing respiratory 
disorders, to include bronchitis and pneumothorax, is related to 
such exposure.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

C.  S/C for PTSD.

The Veteran maintains that he developed PTSD as a result of 
incidents which occurred while on active duty in the Persian 
Gulf.  At his personal hearing, the Veteran testified that he was 
attached to a maintenance unit during Desert Storm; they were 
responsible for providing convoy support.  The Veteran stated 
that they would go out and pick up broken down vehicles.  The 
Veteran indicated that he was always afraid for his life because 
they were stationed at a fuel depot and knew that that was a 
target for attack.  In a statement of stressors, the Veteran 
indicated that his unit went through Death Valley right after the 
war; they saw a lot of dead bodies and he saw kids burnt in a 
truck.  

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the 
evidentiary standard for establishing a required in-service 
stressor where a claimed stressor is related to fear of hostile 
military or terrorist activity.  "Fear of hostile military or 
terrorist activity" is defined as being where "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror."  Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f) (3)), corrected 
by 75 Fed. Reg. 41,092 (July 15, 2010).  In the absence of clear 
and convincing evidence to the contrary, the Veteran's lay 
testimony alone may establish the occurrence of such a stressor 
if the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor.  Id.  

As noted, the Veteran's service personnel records place him in 
Saudi Arabia during a time when his unit would have gone through 
what is called "Death Valley."  Based on his military 
occupational specialty as a track vehicle repairer and his 
location as shown by his service personnel records, it seems 
consistent with his service that he picked up broken down 
vehicles and was afraid of being caught up in a missile attack.  
It was also consistent with his service that he would have gone 
through "death valley" and saw all of those dead bodies as he 
has stated.  Therefore, the Board concludes that no further 
evidentiary development is required to corroborate the occurrence 
of the alleged stressor.  

The claims folder contains competent evidence reflecting that the 
Veteran has a psychological disorder variously characterized as 
PTSD.  A consultation request dated in December 2005 reflects a 
diagnosis of possible PTSD.  However, the record does not contain 
a VA medical opinion regarding whether the alleged stressor is 
adequate to support a diagnosis of PTSD or whether the Veteran's 
symptoms are related to such a stressor.  While the Board regrets 
the additional delay caused by this Remand, a VA examination to 
obtain a medical opinion on this issue is necessary, pursuant to 
the liberalizing evidentiary standard of § 3.304(f)(3).  

D.  Eye disorder.

The service treatment records are completely silent with respect 
to any finding of any eye disorder.  However, on the occasion of 
his post service VA examination in October 2003, the VA examiner 
reported a diagnosis of central serous retinopathy.  The examiner 
noted that his condition was often seen in patients under stress 
and in those described as "Type-A personalities."  The 
treatment for this condition includes reducing stress.  In most 
cases, the retinopathy would resolve without any residual, 
although in rare cases it could lead to loss or degradation of 
vision.  The objective examination noted visual acuity of 20/20 
bilaterally.  As to the etiology of this condition, the examiner 
stated that it could have begun either in service or after his 
discharge; he could not be more definite, noting that the 
Veteran's stressful post-service employment as a police officer 
could have been the cause.    

The Board has concluded that an additional, and more conclusive, 
medical opinion is necessary prior making a determination as to 
this claim.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the agency of original jurisdiction (AOJ) for the following 
actions:

1.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent to 
his claims remaining on appeal.  With any 
necessary authorization from the Veteran, 
the RO should attempt to obtain and 
associate with the claims file any medical 
records identified by the Veteran that have 
not been secured previously.  The RO must 
also attempt to obtain and associate with 
the claims folder any outstanding treatment 
records held by the Naval Hospital in 
Pensacola, Florida dating from 1991.  If 
the RO is unsuccessful in obtaining any 
medical records identified by the Veteran, 
it should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

2.   Schedule the Veteran for a VA 
examination of the sinuses to determine the 
nature and etiology of all sinus 
disabilities present.  The examiner should 
be provided the Veteran's claims folders 
for review of the Veteran's medical 
history.  All necessary tests and studies 
should be performed.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) any current sinus 
disability is related to military service.  
A rationale should be provided for all 
opinions.  

3.  The Veteran should be afforded a VA 
pulmonary disorder examination in order to 
determine the nature and etiology of any 
residuals of spontaneous pneumothorax 
found.  The examiner should review the 
contents of the claims file, and obtain 
relevant history from the Veteran.  All 
indicated tests and studies should be 
undertaken.  Following the examination, the 
examiner should express opinions on the 
following: (a) the correct diagnosis(es) of 
the Veteran's current pulmonary 
disorder(s); (b) for any pulmonary disorder 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any disorder had its 
onset in service or is related to any event 
or episode of service, to include exposure 
to smoke fumes or other chemicals while 
serving in the Persian Gulf..  A complete 
rationale should be provided for all 
opinions expressed.  

4.  The Veteran should also be afforded a 
VA psychiatric examination to determine the 
nature and likely etiology or onset of his 
acquired psychiatric disorder.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should specifically 
state any acquired psychiatric disorders 
the Veteran is diagnosed with and whether 
any diagnosed acquired psychiatric disorder 
is at least as likely as not (i.e., 
probability of 50 percent) etiologically 
related to the Veteran's active military 
service.  If the Veteran's diagnosis is 
PTSD, the examiner should specifically 
state whether the Veteran's disorder is at 
least as likely as not related to his 
confirmed stressors, namely marching 
through "death valley," and his fear of 
hostile military activity.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

5.  The RO should forward the Veteran's 
claims folder to the examiner who conducted 
the October 2003 eye examination (or a 
suitable substitute if this individual is 
unavailable) for an addendum.  The examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any post service diagnosed eye 
disorder is related to service.  The 
examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  The Veteran must be advised of the 
importance of reporting to the scheduled VA 
examinations and of the possible adverse 
consequences, to include the denial of his 
claims, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).  

8.  Thereafter, the RO should readjudicate 
the Veteran's claims on the basis of all 
evidence of record and all applicable laws 
and regulations.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decision reached.  Thereafter, the Veteran 
and his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


